Citation Nr: 0409751	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-08 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A Board hearing was held in March 2003 at the RO (Travel Board) 
before the undersigned, who was designated by the Chairman of the 
Board to conduct the hearing pursuant to 38 U.S.C.A. § 7101(c) 
(West 2002).  A transcript of the hearing testimony has been 
associated with the claim file.

As pointed out by the veteran's representative in a September 2001 
memorandum, the veteran is claiming entitlement to an increased 
rating for his service-connected herniated disc L4-5 as well as 
attempting to reopen his claim of service connection for a right 
knee disorder.  These matters are not currently in appellate 
status and are referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.  


REMAND

At the Travel Board hearing, the undersigned provided the veteran 
with information regarding the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
VCAA, VA's duty to notify and assist has been significantly 
expanded in the following areas.  First, VA has a duty to provide 
an appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2002); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2003).  Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Although the veteran has been advised of the VCAA, additional 
action is required consistent with the duties to notify and assist 
the veteran.  

The veteran testified that he received treatment from his private 
cardiologist, Beverly A. Stoudemire-Howlett, M.D, in December 
2002.  He reported that he was hospitalized at that time for chest 
pains.  Records of this treatment have not yet been associated 
with the claim file.  He also testified that he sees Dr. 
Stoudemire-Howlett approximately once every three months.  There 
are no treatment records from Dr. Stoudemire-Howlett or Jackson 
Hospital and Clinic dated after August 2002 in the claim file.  
The veteran also testified that his chest pains have been present 
since service and that Dr. Stoudemire-Howlett has informed him 
that high cholesterol was probably the main cause of a heart 
attack he had in January 2001.  

In a written statement dated in May 2001, Dr. Stoudemire-Howlett 
reported that she had reviewed some old laboratory values of the 
veteran and that he had high cholesterol values dating back to 
1987.  She stated that it was a well known fact that elevated 
lipids and cholesterol were definite risk factors for the 
development of coronary artery disease.  She stated that 
hyperlipidemia was certainly a risk factor for the development of 
coronary artery disease, and that the veteran did experience a 
myocardial infarction in January 2001.  Her opinion is accompanied 
by hospital records from Jackson Hospital and Clinic showing 
treatment for status post myocardial infarction and coronary 
artery disease in January and February 2001.  Secondary diagnoses 
were hyperlipidemia and hypertension.  

The private medical records cited by the veteran should be 
requested.  Moreover, the veteran should be afforded a VA 
examination in order to obtain an opinion, based on a review of 
the entire record, as to the date of onset and etiology of any 
current cardiovascular disease or injury.  38 C.F.R. § 3.159(c)(4) 
(2003).  

Finally, although the veteran was provided with information 
regarding the VCAA at the hearing, the RO should apprise him of 
what evidence VA has and what evidence is necessary to complete 
the claim.  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any records showing treatment for 
cardiovascular disease, to include, but not limited to, records 
from Jackson Hospital and Clinic and Beverly A. Stoudemire-
Howlett, M.D, dated from August 2002, through the present.  

2.  After the foregoing development has been accomplished to the 
extent possible, and the available medical records have been 
associated with the claims folder, make arrangements with the 
appropriate VA medical facility for the veteran to be afforded a 
cardiovascular examination.  Send the claims folder to the 
examiner for review.  Ask the examiner to state in the report that 
the claims folder was reviewed.  All necessary tests should be 
conducted and all clinical findings reported in detail.  The 
examiner must provide a comprehensive report including complete 
rationales for all conclusions reached.

The examiner is requested to provide a diagnosis of any current 
cardiovascular disease and to provide an opinion as to the 
following questions:

a)  Is it at least as likely as not (i.e., is there at least a 50 
percent probability) that there was cardiovascular disease or 
injury present during the veteran's active service or within one 
year following the veteran's separation from service?

b)  Is it at least as likely as not that any current 
cardiovascular disability is the result of a disease or injury 
incurred in or aggravated by service?  If so, please specify what 
inservice disease or injury resulted in the veteran's current 
cardiovascular disability.  

3.  Review the claims folder and ensure that all of the foregoing 
development actions have been conducted and completed in full.  If 
any development is incomplete, appropriate corrective action is to 
be implemented.  Ensure that all notification and development 
action required by the VCAA is completed.  

4.  Finally, readjudicate the veteran's claim of entitlement to 
service connection for myocardial infarction with application of 
all appropriate laws and regulations and consideration of any 
additional information obtained as a result of this remand.  If 
the decision with respect to the claim remains adverse to the 
veteran, he and his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



